Citation Nr: 1235273	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back injury, to include a scar, as a result of an automobile accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1979, February 2003 to June 2004, and from June 2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a February 2011 statement, the Veteran clarified that he was not claiming service connection for internal bleeding but rather for the residual scar.  The issue has been rephrased accordingly.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for a back injury, to include a scar, as a result of an automobile accident was previously remanded by the Board in January 2010 and July 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The July 2011 Board remand instructed as follows:

Request service treatment records for the period of active service from June 2006 to September 2007, and service treatment records pertaining to periods of ACDUTRA/INACDUTRA dating from 2003.  

A response to the Records Management Center resulted in a negative reply in September 2011.  The RO had previously, in August 2005, requested records from the 277th Maintenance Company.  There was no response and a follow up request was never sent to include on remand.  An earlier March 2008 response from the Georgia Army National Guard indicated that the documentation requested was not located and a request to the State Archives was returned with a negative result.  At the time of that request in March 2008, the Veteran was still assigned to a National Guard unit.  Effective July 2010, he was transferred to the US Army Reserve Control Group.  

In light of that July 2010 transfer, the AMC should again contact the Adjutant General of Georgia to request the Veteran's service treatment records, as the records may now be on file there.  The AMC should also request the Veteran's STRs from any other appropriate agency to include the National Guard Bureau and the US Army Human Resources Command (Code 11) (see VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section J.69.a.).  

Additionally, the Board notes that the Veteran reported that he reinjured his back when he was sent to a combat zone in Iraq.  See February 2011 statement.  A review of the Veteran's service personnel records indicates that the Veteran served in Kuwait in Operation Enduring Freedom from April 22, 2003, to May 1, 2004.  A review of the Veteran's DD 214, Certificate of Release or Discharge from Active Duty for his period of service from June 2006 to September 2007 indicates that the Veteran had one year, one month, and 95 days of foreign service.  As it is unclear if the Veteran served in Iraq during this period, additional development must be accomplished on remand to include verification of foreign service in Iraq.  

Since the claims file is being returned VA treatment records dating from January 25, 2006, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Request verification of the Veteran's dates and location of foreign service during his period of active duty from 2006 to 2007.    

2.  The RO must make the necessary requests for all service treatment records pertaining to the Veteran's active service from February 2003 to 2004 and from June 2006 to September 2007, and any additional National Guard ACDUTRA/INACDUTRA STRs dating from 2004.  These records must be requested from:

* The Adjutant General of the Georgia National Guard,

* the US Army Human Resources Command (Code 11) (see NGB Form 22 showing transfer effective July 1, 2010; see also VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section J.69.a.), 

* the 277th Maintenance Company located in Kennesaw, Georgia (see DD 214, Certificate of Release or Discharge from Active Duty); 

* the National Guard Bureau (Code 90); as well as any other appropriate agency.  

Efforts to obtain National Guard records must be detailed and the Veteran should again be provided with notice of alternative evidence that he could submit in light of missing STRs and notice that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e), if the records are not obtained.  

3.  Obtain all VA medical records pertaining to the Veteran dating from April 30, 2012.  

4.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal to include consideration of whether the Veteran's back disorder was aggravated during a period of service.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


